      Case: 1:18-cv-08278 Document #: 14 Filed: 02/08/19 Page 1 of 2 PageID #:67



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

NAVID MAJEDI, Individually and            §
on behalf of a class,                     §
                                          §
        Plaintiff                         §
                                          § Case No. 1:18-cv-08278
vs.                                       §
                                          § D.J. Hon. Sharon J. Coleman
RESURGENCE LEGAL GROUP,                   § M.J. Hon. Sheila M. Finnegan
PC, RESURGENT CAPITAL                     §
SERVICES, LP, and CACH, LLC,              §
                                          §
        Defendants                        §

   CORPORATE DISCLOSURE STATEMENT OF DEFENDANT CACH, LLC


       Pursuant to Fed. R. Civ. P. 7.1 and L.R. 3.2, Defendant CACH, LLC hereby

provides the following information: CACH, LLC is a Colorado limited liability

company that is not publicly traded. It is wholly owned by LVNV Funding, LLC,

which also is not publicly traded.

Date: February 8, 2019.                    Respectfully submitted,

                                           /s/ Manuel H. Newburger
                                           Manuel H. Newburger, Esq.
                                           BARRON & NEWBURGER, P.C.
                                           7320 N. MoPac Expy., Suite 400
                                           Austin, Texas 78731
                                           Telephone: (512) 649-4022
                                           Facsimile: (512) 279-0310
                                           mnewburger@bn-lawyers.com
                                           Attorneys for Defendant CACH, LLC
    Case: 1:18-cv-08278 Document #: 14 Filed: 02/08/19 Page 2 of 2 PageID #:68



                           CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that a true and correct copy of the

foregoing Corporate Disclosure Statement has been served through the Court’s ECF

system on the person(s) on the Service List below on this, the 8th day of February,

2019.

                                       /s/ Manuel H. Newburger
                                       Manuel H. Newburger


SERVICE LIST:

Mario Kris Kasalo
The Law Office of M. Kris Kasalo, Ltd.
20 North Clark Street
Suite 3100
Chicago, IL 60602
312-726-6160
Email: mario.kasalo@kasalolaw.com

Dara C Tarkowski
Actuate Law, LLC
641 W. Lake Street
5th Floor
Chicago, IL 60661
312 579-3108
Email: dara.tarkowski@actuatelaw.com

Martin T. Tully
Actuate Law LLC
641 W. Lake Street
5th Floor
Chicago, IL 60661
United Sta
(312) 579-3128
Email: martin.tully@actuatelaw.com
